Order granting plaintiff’s motion for summary judgment affirmed, with ten dollars costs and disbursements, and judgment as entered modified by deducting the admitted excess of interest, amounting to $142.40, and as so modified affirmed, without costs. No opinion. Jayeox, Manning and Kapper, JJ., concur; Kelly, P. J., and Young, J., dissent on the ground that an issue was presented as to whether the trucks were turned over in payment of the notes, and also that there was an issue of fact as to where the contract was made.